RESOLUCIÓN
Por CUANTO: El Notario E. Alemañy Fernández de la ciudad de Mayagüez, Puerto Rico otorgó el día 14 de septiem-bre de 1964 la escritura Núm. 14 otorgada por don Arsenio Ruiz, mayor de edad, casado y vecino de Puerto Rico, en su carácter de Secretario de la Sala de Mayagüez del Tribunal Superior de Puerto Rico referente a la protocolización del testamento ológrafo de doña Margarita Balzac ordenada por dicha Sala después de las diligencias judiciales de rigor.
Por cuanto: Por ser el criterio del Notario otorgante que la protocolización de la diligencia judicial para establecer la autenticidad de un testamento ológrafo no cae dentro de las disposiciones de la See. 26 de la Ley Núm. 99 de 27 de junio de 1956 — 4 L.P.R.A. see. 1026, págs. 666-667 — , y por lo tanto, no hay obligación del Notario otorgante de remitir al Secretario del Tribunal Supremo de Puerto Rico, dentro de las veinte y cuatro horas a partir de su otorgamiento, una *169certificación de la referida protocolización con la información requerida por ley, dicho Notario otorgante no remitió dentro del término legal la certificación del acto de protocolización en la forma requerida por ley.
Por cuanto : Examinada la cuestión de derecho suscitada por el ilustrado Notario otorgante este Tribunal ha llegado a la conclusión que la protocolización del testamento ológrafo y las diligencias judiciales correspondientes debe ser noti-ficada al Secretario del Tribunal Supremo de Puerto Rico en la forma prevista por la See. 26 de la Ley Núm. 99 de 27 de junio de 1956.
Por cuanto : Tan pronto se enteró de la práctica distinta de otros Notarios de su distrito, el Notario otorgante pro-cedió a enviar la certificación requerida por ley y a explicar las razones por las cuales no había cumplido con anterioridad a dicha obligación.
Por tanto: Aun cuando la tardanza en este caso no se debió a razones justificadas y el Notario pudo y debió haber actuado con mayor diligencia para dar cumplimiento al trámite de notificación dentro del término prescrito por la Ley, bajo las circunstancias concurrentes no estima de lugar imponer sanción alguna de las que especifica la ley, pero si previene al Notario contra ulteriores inobservancias de sus disposiciones.
Lo acordó el Tribunal, así como la publicación de esta resolución para conocimiento general de los Señores Notarios de Puerto Rico, y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios Secretario Interino